Citation Nr: 1540188	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-06 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disease, to include asbestosis, claimed as a result of asbestos exposure.

2.  Whether new and material evidence has been received to reopen claim of entitlement to service connection for bilateral hearing loss (previously claimed as hearing loss).


REPRESENTATION

Appellant represented by:	Richard E. Thompson, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to September 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a June 2011 rating decision, the RO denied the Veteran's claim of entitlement to service connection for asbestosis.  In a November 2011 rating decision, the RO denied his claim of entitlement to service connection for bilateral hearing loss (previously denied as hearing loss) after  presumably finding that new and material evidence had been received.  Despite the action of the RO, the Board must make this preliminary determination before proceeding further, as this initial determination affects the Board's jurisdiction to adjudicate such claims on their underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

In August 2015, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims folder. 

The Board has recharacterized the issue of entitlement to service connection for asbestosis to more broadly encompass entitlement to service connection for a lung disease, to include asbestosis, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled). 

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's current lung disease is etiologically-related to asbestos exposure in service.  

2.  An unappealed January 2006 rating decision denied the Veteran's claim of entitlement to service connection for hearing loss based on a finding that the evidence did not establish that his condition was incurred in, or aggravated by active duty service.

3.  The evidence received since the January 2006 rating decision is neither cumulative, nor redundant, and when considered with subsequent evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, his lung disease is the result of asbestos exposure in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015). 

2.  The January 2006 rating decision that denied service connection for hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).


3.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss has been received; the claim is thus reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

Regarding the claim of entitlement to service connection for a lung disease, to include asbestosis, claimed as a result of asbestos exposure, given the favorable decision for the claim of any error in the timing or content of VCAA notice, if shown, would be moot.  

The Board is reopening and remanding the Veteran's claim of entitlement to service connection for bilateral hearing loss on the basis that new and material evidence has been received.  Accordingly, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior January 2006 denial of the claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A determination as to whether additional required notice and development has been accomplished would be premature at this time, as the Veteran's service connection claim is being remanded for further adjudicative action.

New and material evidence

In the January 2006 rating decision, it was determined that the Veteran's hearing loss was not the result of any incident or event during service.

Upon review, the Board finds that the evidence added to the record since that rating decision, including his personal assertions that he experienced acoustic trauma from loud engine room noise and 40 mm cannons used for shooting practice, relates to unestablished facts necessary to substantiate the Veteran's claim.  Accordingly, the Board finds that new and material evidence has been submitted and the claim is reopened.  

Entitlement to service connection for a lung disease, to include asbestosis, claimed as a result of asbestos exposure. 

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   
For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  The Court of Appeals for Veterans Claims (Court) has held that VA must analyze a claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols of these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

These guidelines note that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, cancers of the gastrointestinal tract, cancers of the larynx and pharynx, and cancers of the urogenital system (except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 3 (January 31, 1997); see also Ennis v. Brown, supra.  It is noted that persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolarygneal, gastrointestinal, and urogenital cancers, and that the risk of developing bronchial cancer is increased in current cigarette smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.  M21-1, Part VI, 7.21(b), p.7- IV-3.

Under the provisions of the M21-1, Part VI, occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products, such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.

The Court has also held that "neither Manual M21-1, nor the Circular creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

The Veteran avers that he has asbestosis as a result of asbestos exposure during active duty service in the Navy.  Specifically, he states that he was exposed to asbestos fibers while serving in two shipyards and aboard the USS JEFFERSON COUNTY (LST 845) while the ship was being overhauled.  As his DD 214 and  service personnel records confirm that he served for more than three years aboard the USS JEFFERSON COUNTY, his exposure to asbestos is presumed.     

The Veteran's service treatment records contain no evidence or treatment for, or a diagnosis of a lung disorder.  A January 2009 post-service treatment report shows that he was evaluated for a respiratory disorder.  The private clinician, Dr. K, noted that the results of an October 2008 chest x-ray demonstrated a finding of bilateral interstitial fibrosis, which the radiologist causally-related to asbestos exposure based on the Veteran's reported exposure history, as well as an adequate latency period.  The radiologist opined that the findings were consistent with asbestos-related pleural disease.  Dr. K opined that the findings demonstrated to a reasonable degree of medical probability that the Veteran, a non-smoker with known asbestos exposure, an adequate latency period, abnormal chest x-ray, and abnormal pulmonary function test, had bilateral asbestosis-related lung disease.  

In July 2012, the Veteran was afforded a VA examination.  The clinician noted that he had served for three years as boatswain's mate and had worked as a mechanic for 30 years at Owens Corning fiberglass company.  The VA examiner opined that it was at least as likely as not that the [V]eteran's current lung disease condition was caused by asbestos exposure in the military.  In August 2012, the examiner provided an addendum to clarify his opinion.  He stated that, according to his review of medical literature regarding ceramic fibers, it is possible for ceramic fibers to cause pleural plague formation, which would give a similar appearance to asbestos exposure.  He concluded that, given the Veteran's 30-year occupation in a fiberglass company, in addition to three years serving on a ship, he was only able to resort to speculation as to whether the Veteran's development of asbestos-appearing findings on chest x-ray was related to his military service.  

During the Veteran's hearing before the Board in August 2015, he testified that during his post-service employment with Owens Corning, he did not actually work in the fiberglass production area, but worked in the machine shop, where he was not exposed to fibers.

Based on a review of the complete evidence of record, the Board finds that service connection for a lung disease, to include asbestosis, claimed as a result of asbestos exposure, is warranted.  While the VA examiner opined that he could only resort to speculation as to whether the Veteran's asbestosis was related to asbestos exposure in service, both a radiologist and the Veteran's physician diagnosed him with a lung disease, bilateral interstitial fibrosis, causally-related to asbestos exposure in service.  Therefore, having resolved reasonable doubt in favor of the Veteran, service connection for a lung disease, to include asbestosis, is warranted.  See 38 C.F.R. § 3.102.

							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a lung disease, to include asbestosis, claimed as a result of asbestos exposure, is granted.

New and material evidence having been received, the claim for service connection for hearing loss is reopened. 

REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary before a decision can be made on the Veteran's claim of entitlement to service connection for bilateral hearing loss in order to ensure that there is a complete record upon which to decide his claim. 

The Veteran contends that his current bilateral hearing is the result of acoustic trauma in service.  He was afforded VA hearing loss examinations in November 2011 and July 2012, respectively, and both examiners diagnosed him with bilateral sensorineural hearing loss.  The auditory threshold for both ears registered above 40 decibels in at least one frequency, with speech discrimination during the November 2011 examination well below 94 percent.  Accordingly, there is no question that he currently suffers from bilateral hearing loss for VA purposes.  

The Board finds that the Veteran is competent to report that he experienced acoustic trauma in service, as well as resultant hearing loss following service.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  The Board also finds the Veteran to be credible in claiming in-service acoustic trauma and noise exposure as a result of his work in engine rooms and in close proximity to weapon fire aboard the USS JEFFERSON COUNTY.  Moreover, given his military occupational specialty (MOS) as a boatswain's mate (shown on his DD 214 as BM-0100), which has a high probability exposure to acoustic trauma, the Board finds his assertions to be credible.  See VBA Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus, (March 18, 2010). 

However, because neither VA examiner appears to have specifically taken the Veteran's MOS into consideration in concluding that his hearing loss is not related to service (and instead, relied on an absence of hearing loss findings or complaints during and at separation from service), the Board finds that the examinations are inadequate for failing to discuss and opine on this matter as it relates to the Veteran's current diagnosis of bilateral hearing loss.  Accordingly, the Board finds that an addendum VA medical opinion is necessary to determine if the Veteran's in-service acoustic trauma is at least as likely as not etiologically/casually-related to his current bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  All reasonable attempts to obtain such records should be made and documented.  The Veteran should also be notified that he may submit any additional evidence or argument in support of his claim.

2.  After all available records have been associated with the e-folder, the RO should obtain an addendum VA medical opinion from an otolaryngologist.  After reviewing the evidence of record, including all pertinent treatment records, the clinician should be asked to render an opinion as to the following:

(a) Based on a review of the claims folder, please comment as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss had its onset in service, was caused by, or is related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current bilateral sensorineural hearing loss.  Please comment on the reports from the prior examinations and explain the reasons for your conclusions.

Regarding the basis for the opinion, please comment on the likelihood that the loud noises experienced by the Veteran (during three years as a boatswain's mate on a Navy ship), including loud noise from engine rooms and 40 mm cannons, resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service.  If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

(b) As the VA examiners did not, the Board would appreciate the otolaryngologist to specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M.C. Liberman (2006).  - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45): 14077-85.

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

(c) All testing deemed necessary should be performed.

(d) The examiner must review all medical evidence associated with the claims file.  However, the examiner should be advised that Board finds the Veteran's assertions of acoustic trauma in service to be credible, and thus his history should be accepted as such, absent a compelling reason to the contrary.

(e) A complete rationale for any opinion expressed should be included in the examination report.

(f) The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.

3.  After obtaining the examination and associating it with the e-file, the AOJ should readjudicate the Veteran's claim.  If the determination of the claim remain unfavorable to the Veteran, he and his attorney should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


